DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0067387 A1).
	Regarding Claims 1, 3-5, and 7-15, Kim et al. discloses a method for forming the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    501
    755
    media_image1.png
    Greyscale

(Fig. 4) comprising substrate (1), anode (3), hole-injecting layer (5), hole-transporting layer (7), light-emitting layer (9), electron-transporting layer (11), electron-injecting layer (13), and cathode (15) ([0105]); the layers (including the light-emitting layer) are formed via “any known film forming techniques,” such as vapor deposition and spin coating (which involves application of material dissolved in solution over a surface, with subsequent evaporation of solvent) in a laminated construction starting from the substrate ([0019], [0123], [0148], [0216]-[0218]).  The (transparent) anode comprises materials such as ITO and silver; the cathode comprises metals such as aluminum, magnesium, and silver ([0127], [0130]).  An embodiment is disclosed wherein the hole-transporting layer is 60 nm, while the thickness of the electron-transporting/injecting layer is 30 nm ([0218]).  Kim et al. discloses that the light-emitting layer comprises a host (matrix) material in combination with dopant material which are co-deposited and formed into a solid film ([0019], [0098], [0227]); in an embodiment, its inventive compound serves as host material while other (non-Formula I) compound serves dopant material ([0112], [0120]-[0121]).  The emission is either fluorescent or phosphorescent ([0021]).  

	Regarding Claim 6, notice that if the light-emitting layer (9) is formed via vapor deposition, there is a continual application of light-emitting layers (of arbitrary thicknesses) until a light-emitting layer of a desired thickness is reached.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

7.	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0067387 A1) in view of Oota et al. (JP 5-148192).
	Kim et al. discloses the method according to Claim 1.  Kim et al. discloses that the light-emitting layer comprises a host (matrix) material in combination with dopant material which are co-deposited and formed into a solid film ([0019], [0098], [0227]); in an embodiment, its inventive compound serves as host material while other (non-Formula I) compound serves dopant material ([0112], [0120]-[0121]).  The emission is either fluorescent or phosphorescent ([0021]).  However, Kim et al. does not explicitly disclose the fluorescent compound of Formula A as defined by the Applicant.
	Oota et al. discloses compounds of the following form:

    PNG
    media_image2.png
    165
    405
    media_image2.png
    Greyscale

(page 2) (Spacer is indicated in the dotted box); an embodiment is disclosed:

    PNG
    media_image3.png
    114
    709
    media_image3.png
    Greyscale

(page 9) such that R = -CN and R’ = -Alkyl (CH3) of Formula A as defined by the Applicant.  Oota et al. discloses its inventive compounds for use in an organic EL device ([0001]), having desirable properties including “high luminance” as a “high brightness” organic ([0003]-[0004]).  It would have been obvious to incorporate Compound 31 as disclosed by Oota et al. as dopant material to the light-emitting layer of the organic EL device as disclosed by Kim et al.  The motivation is provided by the disclosure of Kim et al., which teaches that its inventive compounds are high brightness organics with desirable properties when used in an organic EL device.
	It is also the position of the Office that the fluorescent compound would be aligned parallel to the plane of extension of the substrate as recited in the claim.  Evidence is provided by the fact that Compound 31 as disclosed by Oota et al. is fully encompassed by Formula A as defined by the Applicant, comprising R (CN) and R’ (methyl) that are groups as preferred by the Applicant (see [0032] and [0037] of the present Specification publication) attached to the ends of a linear molecular chain (Spacer), which would result in a permanent dipole moment that would be affected by the electric field within the organic EL device; furthermore, the light-emitting layer (comprising the compound of Formula A) is formed by the same methods as utilized by the Applicant (i.e., well-known methods in the art such as spin-coating) (see [0021]-[0025] of the present Specification publication).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786